DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1 March 2021 has been entered.  Claim 6 is cancelled.  Claims 1, 3, 7 and 12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (WO 2015/075473).
	Regarding claims 1, 9 and 12, Woodyer et al. disclose a confectionary product comprising 1% to 70% by weight allulose and a bulking agent (page 6/L5-6, page 40/L19-25).  Woodyer et al. disclose the bulking agent is selected from the group consisting of polydextrose, soluble corn fiber, maltodextrin, a polyol and mixtures thereof (page 6/L6-7, page 40/L10-11).  Woodyer et al. also disclose that the bulking agent may be included in the confectionary product in a weight ratio to allulose ranging from 2:1 to 0.25:1 (including a ratio of bulk sweetener to allulose of 40:60 -page 6/L7-9, page 40/L10-17).
Woodyer et al. disclose embodiments where one or more co-sweeteners may be used to provide any additional sweetness required (page 46/L10-13).  Woodyer et al. disclose various natural high intensity sweeteners may be used as the one-or more co-sweeteners including stevia extracts (page 46/L15-18).  Given Woodyer et al. disclose embodiments wherein the one or more co-sweetener is/are natural high intensity sweeteners, it is clear Woodyer et al. disclose sugar-free confectionary products.   
Given Woodyer et al. disclose a bulking agent wherein the bulking agent can be polyol, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any polyol, including sorbitol, maltitol, isomalt, mannitol, xylitol, erythritol or lactitol, to arrive at the present invention.
Woodyer et al. disclose wherein the confectionary composition is jelly candies (i.e. gelled candy– page 38/L11-12).
claim 3, Woodyer et al. disclose all of the claim limitations as set forth above.  Woodyer et al. disclose that allulose may be provided in crystalline form or in the form of an allulose syrup (page 16/L31-32).
		 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (WO 2015/075473) as applied to claim 1, and further in view of Wills (“Water Activity and its Importance in Making Candy,” The Manufacturing Confectioner, August 1998, pp. 71-74).
Regarding claim 7, Woodyer et al. disclose all of the claim limitations as set forth above. Woodyer et al. is silent with respect to moisture content.  
Wills teaches that the moisture content of various confections including hard candy, caramel, fudge, fondant and jellies (page 74/Figure 2).  Wills teaches moisture content ranging from 0.5 to 22% (page 74/Figure 2).  Given Wills teaches the moisture content of confections are generally understood, Woodyer et al. disclose a range of confectionary products including jelly candies, soft candies, hard candies, chocolates and gums, it necessarily follows Woodyer et al. disclose a confectionary comprising moisture in the claimed range of 15% to 20%.  
Response to Amendment
The Declaration under 37 CFR 1.132 filed 1 March 2021 is insufficient to overcome the rejection of claims 1, 3, 6 and 12 based upon Woodyer et al. as applied under 35 U.S.C. 103 and claim 7 based upon Woodyer et al. in view of Wills as applied under 35 U.S.C. 103, as set forth in the last Office action.
Declarant submits the gelled candies in Woodyer et al. include a sugar, such as sucrose or corn syrup (paragraph 9).  Declarant explains “[t]he only sugar-free gelled candy in Woodyer see Table 45 in Woodyer at p. 106)” (paragraph 9).  Declarant notes, “Woodyer otherwise does not teach or suggest completely sugar-free gelled candies containing allulose” and “Wills does not discuss gelled candies that include allulose at all” (paragraph 9).
While Woodyer et al. only disclose one sugar-free example, the reference clearly contemplates making sugar-free confectionery.  At page 39, lines 10-14, Woodyer et al. teach that confectionary products, such as jelly candies/gummies, comprising allulose tend to have a slightly softer texture than the equivalent conventional products comprising nutritive sweeteners such as sucrose and/or corn syrup.  Woodyer et al. teach that the softening can be compensated by increasing the amount of texturizer, such as gelatin (page 39/L13-14).  Moreover, Woodyer et al. teaches that sucrose is unstable at high temperatures and can tend to crystallize (page 40/L25-26).  Woodyer et al. teach complete or partial replacement of sucrose by allulose helps to address this issue.   Lastly, Woodyer et al. disclose that certain properties of confectionary products comprising allulose can be improved by the incorporation of a bulking agents, including polyols (page 40/L1-5).  
However, note that while Wills does not disclose all the features of the present claimed invention, Wills is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the water content of confectionary such as jelly candies/gummies, and in combination with the primary reference, discloses the presently claimed invention. 

Declarant submits “it was found that sugar-free allulose gelled candies formulated with polyol unexpectedly have improved texture and stability compared to sugar-free gelled candy taught in Woodyer” (paragraph 12).  
Here, it is not clear what Samples are considered the sugar-free gelled candy taught in Woodyer et al.  While Woodyer et al. only disclose one example of a sugar-free jelly candies (i.e. a non-inventive example) wherein sucrose is completely replaced by maltitol, the reference clearly contemplates the complete replacement of sucrose or corn syrup with allulose in confectionary formulations.  Woodyer et al. disclose the soft texture associated with a complete replacement of sugar in jelly candies can be optimized by adding more gelatin and/or combining the allulose with bulking agents such as polyols. 
The data presented in Exhibits B and C is not persuasive to show: (a) gelled candies formulated with allulose and a polyol can have a texture and stability similar to a typical commercial gummy even without including a sugar; or (b) gelled candies formulated with allulose and polyol outside the claimed range have an inferior texture and stability.  
Note, while each sample was individually and subjectively evaluated no comparison between commercial gelled candies and the inventive gelled candies is reported.  
Exhibit B shows that a gummy comprising 59.4% allulose and 12.9% erythritol is chewy, soft and has no crystalline sweetener, a gummy comprising 48.1% allulose and 24.5% erythritol is firm and has obvious crystalline erythritol, and a gummy comprising 37.8% allulose and 35.2% erythritol is hard, not chewy and has crystalline sweetener (p. 6-7/ Samples 1-4).  It is not 
In contrast, Exhibit C shows an acceptable gummy can be made by using allulose amount outside the claimed range when combined with maltitol (i.e. Samples 4 and 5). 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (MPEP §716.02(d)).   In this case, claim 1 is directed to sugar-free confectionary compositions comprising 50%-95% by weight allulose and from 1% to 50% by weight of a bulk sweetener selected from the group consisting of sorbitol, maltitol, isomalt, mannitol, xylitol, erythritol and lactitol and a high intensity sweetener.  The data presented in Exhibits B and C only represents the use of allulose with maltitol or erythritol and only in ranges below and slightly above 50%.  Given the differences exhibited between maltitol and erythritol, it is not clear that all of the claimed bulk sweeteners would behave similarly or that the use of allulose in high amounts including 95% would result in an acceptable gummy.  
Declarant notes “high intensity sweeteners can be included in any of the gelled candy formulations described in Exhibits B and C and would not substantially affect the texture of the resultant gelled candy.”
This statement is not persuasive.  There is no data on the record demonstrating the effect of the range of claimed high intensity sweeteners on the texture of the inventive gelled candy.


Response to Arguments
Applicants’ arguments filed 1 March 2021 have been fully considered but they are not persuasive. 
See Response to Amendment set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796